                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiffs,                                    8:17CR262

       vs.
                                                                       ORDER
TIERA ROWSEY-HARRIS,

                       Defendant.


       Defendant Tiera Rowsey-Harris appeared before the court on October 11, 2018, on a
Petition for Warrant or Summons for Offender Under Supervision [145].             Defendant was
represented by Federal Public Defender David R. Stickman, and the government was represented
by Assistant U.S. Attorney Donald J. Kleine. Defendant waived her right to a probable cause
hearing on the Petition pursuant to Fed. R. Crim. P. 32.1(b)(1)(A).
       The government moved for detention. Through counsel, Defendant declined to present
any evidence on the issue of detention and otherwise waived a detention hearing. Defendant has
failed to meet her burden to establish by clear and convincing evidence that she will not flee or
pose a danger to any other person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. §
3143(a)(1).
       I find that the Petition [145] alleges probable cause and that Defendant should be held to
answer for a final dispositional hearing before Judge Gerrard.


       IT IS ORDERED:
       1.      A final dispositional hearing will be held before District Judge Gerrard in
Courtroom No. 1, Fourth Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza,
Omaha, Nebraska, on December 10, 2018, at 3:00 p.m. Defendant must be present in person.
       2.      Defendant is committed to the custody of the Attorney General or his designated
representative for confinement in a correctional facility;
       3.      Defendant shall be afforded a reasonable opportunity for private consultation with
defense counsel; and
       4.      Upon order of a United States court or upon request of an attorney for the
government, the person in charge of the corrections facility shall deliver Defendant to the United
States Marshal for the purpose of an appearance in connection with a court proceeding.


       Dated this 11th day of October, 2018.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge




                                                2
